Title: Enclosure: From Arthur St. Clair, 9 July 1784
From: St. Clair, Arthur
To: Washington, George



Sir,
Philadelphia July 9. 1784

The circular letter from the General Society of the Cincinnati addressed to the several State Societies on the 15th of May 1784 has been received, and laid before the Society of this State, and they have at their annual meeting held on the 5th of July, and continued by adjournment, agreed to accept the Institution, as altered and amended, that accompanied the said letter: But Sir, it is their opinion that the ground of the Society has been too much narrowed, and that without some farther alterations, the Society itself must necessarily, in the course of a few years, reach its final period. they have therefore directed me to lay before

the General Society, the following additions and amendments, which they wish may take place, and which, they, with great deference are of opinion would not only tend to render the Institution more permanent, but more extensively useful. I have the Honor to be with the greatest Respect Sir Your most obedient and very humble Servant,

Ar. St ClairPresident of the State Society of Pennsylvania

